Citation Nr: 1606531	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for posttraumatic stress disorder and a total disability rating based on individual unemployability.

2.  Whether there is clear and unmistakable error in an August 10, 1995, rating decision that found that new and material evidence had not been received to reopen a claim for service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that granted service connection for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU), both effective February 28, 2012.  The Veteran appeals for an earlier effective date for both awards.

In December 2014, the Veteran testified at a Board hearing by videoconference.  The record was held open for 30 days following the hearing to provide additional time to submit argument.  In February 2015, the Veteran submitted additional argument with a waiver of RO review.  

At the December 2014 hearing and in the February 2015 statement, the Veteran's representative raised the issue of whether there is clear and unmistakable error in an August 10, 1995, rating decision that found that new and material evidence had not been received to reopen a claim for service connection for PTSD.  As shown more fully below, the Board has determined that this issue is inextricably intertwined with the earlier effective date claim that is currently on appeal, and the Board has therefore added this claim as an additional subject for current appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has raised the issue of whether there is clear and unmistakable error in an August 10, 1995, rating decision that found that new and material evidence had not been received to reopen a claim for service connection for PTSD.  As a favorable determination on that issue, and the underlying service connection issue, could affect the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and a TDIU, the Board finds that the raised issue is inextricably intertwined with the issue on appeal.  Therefore, these issues must be decided together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether there is clear and unmistakable error in an August 10, 1995, rating decision that found that new and material evidence had not been received to reopen a claim for service connection for PTSD.

2.  Then, readjudicate the issue of entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for PTSD and a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

